DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 5, 6, 8, 12, 13, 16, 31, 32, 33, 34, 36, 37, 38, drawn to using an RNAi agent comprising SEQ ID NO: 15 wherein substantially all of the nucleotides of both strands are modified nucleotides and wherein the sense strand is conjugated to a ligand attached at the 3’ terminus and administering a replacement factor to treat a bleeding event in a subject having hemophilia without inhibitors.
Group II, claims 2, 5, 6, 8, 12, 13, 16, 31, 40, 41, 42, 44, 45, 46, drawn to using an RNAi agent comprising SEQ ID NO: 15 wherein substantially all of the nucleotides of both strands are modified nucleotides and wherein the sense strand is conjugated to a ligand 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I:
a) the replacement factor is Factor VIII or Factor IX; and
Group II:
b) the bypassing agent is an activated prothrombin complex concentrate (aPCC) or a recombinant Factor VIIa (rFVIIIa).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1 for group I and claim 2 for group II.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of using an RNAi agent comprising SEQ ID NO: 15 wherein substantially all of the nucleotides of both strands are modified nucleotides and wherein the sense strand is conjugated to a ligand attached at the 3’ terminus to treat a bleeding event in a subject having hemophilia, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Akinc et al. (US 20170159053).  NOTE: Pages 3-6 of the international written opinion of the international searching authority (237 filed on 1/10/20) indicate that claims 1-2, 40, and 44 lack novelty and claims 1, 2, 5, 6, 12, 13, 16, 31-34, 36-38, 40-42, and 44-46 lack an inventive step over ‘053.  It does not appear that the claims were amended or applicant provided any arguments in the international application to address this rejection in the parent application (PCT/US2018/041400).  The claims from the parent application appear to cover the same subject matter as the pending claims.  The rejection from the 237 is incorporated herein.  
’053 discloses the same compound AD-57213 (claims 1-42, paragraph 54) for use in the treatment of bleeding disorders including hemophilia A or B (claims 13, 17-18) at a fixed dose of 50mg or 80mg (claims 5, 6, 8) administered subcutaneously (claim 19).  In particular, example 2 (paragraphs 766-785) relates to the results of part D of a phase I clinical trial in hemophilia patients were administered 50mg or 80mg of AD-57213 monthly three times (paragraph 768), wherein the patients had Hemophilia A or B with antibody inhibitors and were also administered their standard bypassing agent such as FVII or APCC (paragraph 781).  Anti-thrombin levels were lowered and thrombin generation was increased similarly to patients without inhibitors (paragraph .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635